Citation Nr: 0813002	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-16 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in May 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.

In his August 2006 statement, the veteran requested the 
opportunity to testify at another Board hearing.  The Board 
denied this request.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the medical 
evidence indicates that his acquired psychiatric disorder, 
bipolar disorder, is related to service.


CONCLUSION OF LAW

Bipolar disorder was aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, such as psychoses, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for psychoses is one 
year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
one-year presumption applies both to conditions that pre-
dated the veteran's entry into service, and to those that 
were first diagnosed subsequent to service separation.  See 
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that his acquired psychiatric condition 
preexisted service, but that his military service aggravated 
the condition.  Specifically, he reports that he was accused 
of sexual improprieties in service and discharged, which 
exacerbated his feelings of depression and anxiety.  He 
further alleges that a "gay code" was placed in his 
personnel files, which has prevented him from obtaining 
employment later in life.  

In his January 1971 Report of Medical History at induction, 
the veteran reported that he never suffered from depression, 
excessive worry, or nervous trouble of any sort.  His 
induction examination report indicated that his psychiatric 
state was within normal limits.  Similarly, the veteran 
reported in his February 1975 Report of Medical History at 
separation that he never suffered from depression, excessive 
worry, or nervous trouble of any sort.  His separation 
examination also indicated that his psychiatric state was 
normal.  His service personnel records do not reveal evidence 
of the alleged sexual impropriety charges.  

Post-service medical records reveal that the veteran was 
diagnosed with bipolar disorder in 2003.  He was afforded a 
VA mental disorders examination in July 2007, in which the 
examiner diagnosed him with bipolar disorder exacerbated by 
alcohol dependence and assigned him a Global Assessment of 
Functioning (GAF) score of 40.  Delusional disorder, anxiety 
disorder, and obsessive-compulsive disorder were ruled out.  
The July 2007 examiner opined that any current psychiatric 
disorder was at least as likely as not aggravated by the 
veteran's military service.  This was because his current 
condition was far different than the psychiatric state 
indicated in his military personnel evaluations; and, 
although it is unclear when his mental disorder manifested, 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) indicates the typical age of onset of bipolar disorder 
for both men and women is age 20.  

In light of the foregoing, and in the absence of any 
contradictory medical evidence, the Board finds that service 
connection is warranted for this disability.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


